

Exhibit 10.1


__________________________________________________________


LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT


AMONG


GREYSTONE & CO. HOLDINGS LLC
AS SELLER


AND


COUNSEL RB CAPITAL LLC
AS BUYER


__________________________________________________________


May 28, 2009


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


1.
PURCHASE OF LLC INTERESTS
1
 
1.1
Sale of the LLC Interests
1
 
1.2
Purchase Price
1
   
 
2.
CLOSING
2
 
2.1
Closing
2
 
2.2
Actions of Seller at Closing
2
 
2.3
Actions of Buyer at Closing
3
     
3.
REPRESENTATIONS AND WARRANTIES OF SELLER
3
 
3.1
Organization
3
 
3.2
Powers; Consents; Absence of Conflicts With Other Agreements
5
 
3.3
Due Authorization; Binding Agreement
5
 
3.4
Financial Statements
5
 
3.5
Certain Post-Balance Sheet Results
6
 
3.6
Compliance With Laws; Permits
8
 
3.7
Title to Assets; Real Property
8
 
3.8
Litigation or Proceedings
9
 
3.9
Environmental Matters
9
 
3.10
Taxes
10
 
3.11
Employee Relations
11
 
3.12
Employee Benefit Matters
11
 
3.13
Contracts
11
 
3.14
Inventory
12
 
3.15
Insurance
12
 
3.16
Books and Records
12
 
3.17
Broker’s or Finder’s Fees
12
 
3.18
Accounts Receivable
12
 
3.19
No Undisclosed Liabilities
12
 
3.20
No Operations
12
     
4.
REPRESENTATIONS AND WARRANTIES OF BUYER
13
 
4.1
Existence and Capacity
13
 
4.2
Powers; Consents; Absence of Conflicts With Other Agreements, Etc
13
 
4.3
Binding Agreement
13
 
4.4
Proceedings
13
 
4.5
No Brokers
13
     
5.
COVENANTS
14
 
5.1
Bank Accounts
14
 
5.2
Payments
14
 
5.3
Greystone Name
14
 
5.4
E-mail Addresses
14

 
 
ii

--------------------------------------------------------------------------------

 



 
5.5
Telephone Numbers
14
 
5.6
Greystone Bank Debt
14
 
5.7
Additional Payments
14
 
5.8
Tax Matters
14
 
5.9
Confidentiality
16
 
5.10
Injunctive Relief
16
     
6.
MISCELLANEOUS
17
 
6.1
Definitions
17
 
6.2
Additional Assurances
21
 
6.3
Cost of Transaction
21
 
6.4
Choice of Law; Venue
21
 
6.5
Waiver of Jury Trial
22
 
6.6
Enforcement of Agreement
22
 
6.7
Legal Fees and Costs
22
 
6.8
Survival
22
 
6.9
Notice
22
 
6.10
Benefit/Assignment
23
 
6.11
No Third Party Beneficiaries
23
 
6.12
Waiver of Breach
23
 
6.13
Interpretation
23
 
6.14
Severability
24
 
6.15
Gender and Number
24
 
6.16
Divisions and Headings
24
 
6.17
Entire Agreement
24
 
6.18
Amendment
24
 
6.19
Counterparts
24



SCHEDULES


Description
 
Schedule
     
Exceptions
 
3.5
Payables
 
3.19



GLOSSARY OF DEFINED TERMS


Defined Term
 
Section
     
2782 LLC
 
Recital B
8384 LLC
 
Recital B
Action
 
6.1
Affiliate
 
6.1

 
 
iii

--------------------------------------------------------------------------------

 


Agents
 
6.1
Agreement
 
Introduction
Balance Sheet
 
3.4(a)
Balance Sheet Date
 
3.4(a)
Benefit Plan
 
6.1
Business Day
 
6.1
Buyer
 
Introduction
Buyer’s Knowledge
 
6.1
CERCLA
 
6.1
Closing
 
2.1
Closing Date
 
2.1
Closing Statement
 
1.2(a)
Code
 
6.1
Company
 
Recital B
Companies
 
Recital B
Contracts
 
6.1
Counsel
 
1.2(c)
Current Assets
 
6.1
Current Liabilities
 
6.1
Damages
 
6.7
Dollars or $
 
6.1
Effective Time
 
2.1
Employees
 
6.1
Encumbrance
 
6.1
Environmental Claim
 
6.1
Environmental Law
 
6.1
Environmental Notice
 
6.1
Environmental Permit
 
6.1
Equity Interests
 
6.1
ERISA
 
6.1
Fabritek
 
Recital B
Financial Statements
 
3.4
GAAP
 
6.1
Governmental Authority
 
6.1
Governmental Order
 
6.1
GPE
 
Recital A
Guarantees
 
1.2(c)
Hazardous Materials
 
6.1
IDB Debt
 
2.3(d)
Immediately Available Funds
 
6.1
Intellectual Property
 
6.1
Knowledge of Buyer
 
6.1
Knowledge of Seller
 
6.1
Law
 
6.1
Liabilities
 
3.19
LLC Interests
 
Recital A

 
 
iv

--------------------------------------------------------------------------------

 


Losses
 
6.1
Material Adverse Effect
 
6.1
Material Contracts
 
3.13
Note
 
1.2(b)
Payables
 
3.19
Permits
 
6.1
Permitted Encumbrances
 
3.7(a)
Person
 
6.1
Personal Property
 
6.1
Post-Closing Tax Period
 
6.1
Post-Closing Taxes
 
6.1
Pre-Closing Tax Period
 
6.1
Pre-Closing Taxes
 
6.1
Purchased Assets
 
5.8(e)
Real Property
 
6.1
Release
 
6.1
Seller
 
Introduction
Seller’s Knowledge
 
6.1
Settlement Agreement
 
Recital A
Shelby Bank Debt
 
6.1
Straddle Period
 
6.1
Subsidiary
 
Recital B
Subsidiary Interests
 
3.1(d)
Subsidiaries
 
Recital B
Tax Allocation
 
5.8(e)
Tax or Taxes
 
6.1
Tax Return
 
6.1
Transaction Documents
 
6.1
Transfer Taxes
 
5.8(f)
Trust
 
6.1
Trustee
 
6.1
WARN Act
 
6.1

 
v

--------------------------------------------------------------------------------


 
LLC MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This LLC Membership Interest Purchase Agreement (“Agreement”) is entered into on
May 28, 2009, between Greystone & Co. Holdings LLC, a Delaware limited liability
company (“Seller”), and Counsel RB Capital LLC, a Delaware limited liability
company (“Buyer”).  Capitalized terms in this Agreement are defined where used
or in Section 6.1.
 
A.           Immediately prior to the Closing, Jonathan Reich and Adam Reich
will enter into a settlement agreement (“Settlement Agreement”) together with
Seller, Greystone Private Equity LLC, a Delaware limited liability company
(“GPE”), Forsons Equity LLC and Kind Chin Associates LLC, pursuant to which the
parties will release all claims against one another, and all Equity Interests in
GPE that are owned by Jonathan Reich and Adam Reich will be redeemed by
GPE.  Upon execution of the Settlement Agreement, Seller will own all of the
Equity Interests in GPE (“LLC Interests”).
 
B.           GPE owns all of the Equity Interests in each of the following
entities (each referred to in this Agreement as a “Subsidiary,” and collectively
as “Subsidiaries”): (i) 221 Fabritek Dr LLC, a Delaware limited liability
company (“Fabritek”); (ii) 8384 Highway 18 LLC, a Delaware limited liability
company (“8384 LLC”); and (iii) 2782 East Highway 52 LLC, a Delaware limited
liability company (“2782 LLC”).  GPE and each Subsidiary are referred to in this
Agreement as a “Company,” and collectively as “Companies”.
 
C.           Seller desires to sell the LLC Interests to Buyer, and Buyer
desires to purchase the LLC Interests from Seller.
 
Intending to be legally bound, the parties agree as follows:
 
1.           PURCHASE OF LLC INTERESTS.
 
1.1           Sale of the LLC Interests.  On and subject to the terms and
conditions of this Agreement, at Closing, Seller shall sell, assign, transfer
and deliver the LLC Interests to Buyer, free and clear of all Encumbrances.
 
1.2           Purchase Price.  On and subject to the terms and conditions of
this Agreement, Buyer shall deliver the purchase price of $5,900,000, payable to
Seller as follows:
 
(a)           Payment at Closing.  At Closing, an amount in Immediately
Available Funds as adjusted and specified on a closing statement in form and
substance reasonably acceptable to the parties (“Closing Statement”);
 
(b)           Promissory Note.  At Closing, a promissory note (“Note”) in form
and substance reasonably acceptable to the parties in a principal amount
specified on the Closing Statement; and
 
(c)           Guaranty.  At Closing, guarantees by Counsel Corporation
(“Counsel”), Jonathan Reich and Adam Reich of the Note (“Guarantees”) in form
and substance reasonably acceptable to the parties.

 
 

--------------------------------------------------------------------------------

 

2.           CLOSING.
 
2.1           Closing.  Subject to the satisfaction or waiver by the appropriate
party of all of the conditions precedent to Closing specified in Sections 2.2
and 2.3, the consummation of the transactions contemplated by this Agreement
(“Closing”) will take place via facsimile on May _____, 2009 (“Closing
Date”).  The transactions contemplated by this Agreement will be effective for
accounting purposes as of 12:00:01 a.m. at the location of the Closing on the
Closing Date (“Effective Time”).
 
2.2           Actions of Seller at Closing.  At or prior to Closing, Seller
shall deliver to Buyer the following:
 
(a)           Assignment.  An assignment of the LLC Interests in form and
substance reasonably acceptable to the parties;
 
(b)           Closing Statement.  Executed counterpart signature pages to the
Closing Statement;
 
(c)           Authorizing Resolutions.  Copies of resolutions duly adopted by
Seller authorizing and approving its performance of the transactions
contemplated hereby and the execution and delivery of this Agreement and the
Transaction Documents, certified as true and in full force as of the Closing
Date;
 
(d)           Company Documents.  The original minute books of each Company;
 
(e)           Resignations.  Resignations of the officers, directors and
managers of each Company effective as of the Effective Time;
 
(f)           Good Standings.  A certificate of existence or good standing for
each Company from the Secretary of State of its state of organization, dated
March 24, 2009;
 
(g)           Certificate.  A certificate pursuant to Treasury Regulations
section 1.1445-2(b) that Seller is not a foreign Person within the meaning of
Code §1445;
 
(h)           Real Property Information.  To the extent in the possession or
control of Seller or its Affiliates, copies of all prior title reports, title
insurance commitments or title insurance policies, surveys, and environmental
assessments related to the Real Property;
 
(i)           Settlement.  Evidence satisfactory to Buyer of the execution of
the Settlement Agreement;
 
(j)           Debt.  The original promissory note issued by GPE in favor of
Greystone Bank referred to in Section 5.6 marked “paid”;
 
(k)           Data.  All electronic and tangible files related to any Company’s
business or operations in the possession or control of Seller or its Affiliates;

 
2

--------------------------------------------------------------------------------

 

(l)           Computers.  The computers and docking stations used by Jonathan
Reich, Adam Reich, Jeanette Benway and Vaughan Barber, with all data stored
thereon to be provided on a USB hard drive except for any software programs that
cannot be freely transferred; and
 
(m)           Other.  Such other instruments and documents as Buyer may
reasonably request to effect the transactions contemplated hereby.
 
2.3           Actions of Buyer at Closing.  At Closing, Buyer shall deliver to
Seller the following:
 
(a)           Payment.  The amount due pursuant to Section 1.2(a);
 
(b)           Executed Documents.  Executed counterpart signature pages to the
Closing Statement and Guarantees, and the original Note.
 
(c)           Authorizing Resolutions.  Copies of resolutions duly adopted by
Buyer authorizing and approving its performance of the transactions contemplated
hereby and the execution and delivery of this Agreement and the Transaction
Documents, certified as true and in full force as of the Closing Date;
 
(d)           Line of Credit.  Evidence satisfactory to Seller that, contingent
upon the Closing, Buyer or its designee will have assumed, paid or otherwise
provided for the satisfaction of GPE’s debt to Israel Discount Bank of New York
(“IDB Debt”) and will have caused the termination of the Guaranty Agreement
dated January 31, 2008 by Seller to Israel Discount Bank of New York and the
Amended and Restated Guaranty Agreement dated January 31, 2008 by Greystone
Funding Corporation to Israel Discount Bank of New York;
 
(e)           Payment.  Evidence satisfactory to Seller of Buyer’s compliance
with Section 5.7; and
 
(f)           Other.  Such other instruments and documents as Seller may
reasonably request to effect the transactions contemplated hereby.
 
3.           REPRESENTATIONS AND WARRANTIES OF SELLER
 
1.3 .  As of the Closing, assuming execution of the Settlement Agreement, Seller
represents and warrants to Buyer that the following are true and correct in all
respects, except to the extent the following would be inaccurate as a direct
result of acts or omissions of Jonathan Reich or Adam Reich, or any Person
acting at the direction of or in concert or connection with Jonathan Reich or
Adam Reich, which acts or omissions occurred without either the direction of
Seller or Seller’s Knowledge:
 
3.1           Organization.
 
(a)           Seller.  Seller (i) is a limited liability company duly organized,
validly existing and in good standing under the laws of the state of its
organization, and (ii) has full power and authority to own and lease its
property and conduct its business as it is now being conducted and to execute
and deliver, and to carry out the transactions on its part contemplated by, this
Agreement.

 
3

--------------------------------------------------------------------------------

 

(b)           Companies.  Each Company (i) is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
its organization, (ii) has the limited liability company power and authority to
own or lease and to operate its assets and to conduct its business as currently
conducted, (iii) is not required to be qualified to do business in any other
jurisdiction, and (iv) has not issued any certificates evidencing any Equity
Interests.
 
(c)           Capitalization of GPE.  The LLC Interests constitute all of the
Equity Interests in GPE, have been duly authorized, are validly issued, have no
outstanding capital contribution obligations, and were not issued in violation
of any preemptive rights, options, rights of first refusal or other preferential
rights of subscription or purchase of any Person.  There are not any outstanding
(i) options, warrants, calls, commitments, pre-emptive rights, agreements or
other rights to purchase any Equity Interests in GPE, (ii) securities
convertible into or exchangeable for any Equity Interests in GPE, (iii)
equity-based awards or rights relating to or valued by reference to the equity
of GPE, (iv) other commitments of any kind for the issuance of additional Equity
Interests or options, warrants or other securities of GPE, or (v) registration
rights agreements or other agreements or understandings to which GPE is a party
or by which it or Seller are bound relating to the voting or disposition of any
Equity Interests of GPE.  Other than the Subsidiaries, GPE does not own,
directly or indirectly, any shares of capital stock or other Equity Interests,
or securities or interests convertible into or exchangeable for capital stock or
Equity Interests in any other Person.  Seller has good and marketable title to
and owns all of the LLC Interests, beneficially and of record, free and clear of
any and all Encumbrances.  Seller has full voting power over the LLC Interests,
subject to no proxy, voting trust or other agreement relating to the voting of
any of the LLC Interests.  Other than this Agreement, there is no agreement with
respect to the disposition of the LLC Interests.
 
(d)           Capitalization of the Subsidiaries.  GPE owns all of the Equity
Interests in the Subsidiaries (“Subsidiary Interests”), all of which have been
duly authorized, are validly issued, have no outstanding capital contribution
obligations, and were not issued in violation of any preemptive rights, options,
rights of first refusal or other preferential rights of subscription or purchase
of any Person.  There are not any outstanding (i) options, warrants, calls,
commitments, pre-emptive rights, agreements or other rights to purchase any
Subsidiary Interests, (ii) securities convertible into or exchangeable for any
Subsidiary Interests, (iii) equity-based awards or rights relating to or valued
by reference to any Subsidiary Interests, (iv) other commitments of any kind for
the issuance of additional equity interests or options, warrants or other
securities of any Subsidiary, or (v) registration rights agreements or other
agreements or understandings to which any Subsidiary is a party or by which any
Subsidiary or GPE are bound relating to the voting or disposition of any
Subsidiary Interests.  Except for the 25% interest as tenant-in-common held by
2782 LLC in real estate located in Shelby County, Indiana, the Subsidiaries do
not own, directly or indirectly, any shares of capital stock or other Equity
Interests, or securities or interests convertible into or exchangeable for
capital stock or Equity Interests in any other Person.  GPE has good and
marketable title to and owns all of the Subsidiary Interests, beneficially and
of record, free and clear of any and all Encumbrances.  GPE has full voting
power over the Subsidiary Interests, subject to no proxy, voting trust or other
agreement relating to the voting of any of the Subsidiary Interests.  Other than
this Agreement, there is no agreement with respect to the disposition of the
Subsidiary Interests.  Other than the Subsidiaries, GPE owns no Equity Interests
in any other Person.

 
4

--------------------------------------------------------------------------------

 

3.2           Powers; Consents; Absence of Conflicts With Other Agreements.  The
execution, delivery, and performance by Seller of this Agreement and all other
agreements referenced herein, or ancillary hereto, to which Seller is a party,
and the consummation by Seller of the transactions contemplated by this
Agreement and the Transaction Documents, as applicable:
 
(a)           do not require any approval or consent to be obtained by Seller or
any Company from, or filing required to be made by Seller or any Company with,
any Governmental Agency bearing on the validity of this Agreement which is
required by Law;
 
(b)           will not conflict with, result in any breach or contravention of,
or the creation of any Encumbrance under, any indenture, agreement, lease,
instrument or understanding to which Seller or any Company is a party or by
which Seller or any Company is bound;
 
(c)           will not violate any Law to which Seller or any Company may be
subject; and
 
(d)           will not violate any Governmental Order to which Seller or any
Company may be subject.
 
3.3           Due Authorization; Binding Agreement.  Seller has the right,
power, legal capacity and authority to enter into and perform this
Agreement.  The execution, delivery and performance of this Agreement has been
duly authorized by all necessary action on the part of Seller, and no other
proceedings on the part of Seller are necessary to authorize this Agreement and
the consummation of the transactions contemplated hereby.  This Agreement and
all Transaction Documents are and will constitute the valid and legally binding
obligations of Seller and are and will be enforceable against Seller in
accordance with the respective terms hereof or thereof, except as limited by
applicable bankruptcy, reorganization, insolvency, moratorium or other similar
laws affecting the enforcement of creditor’s rights generally from time to time
in effect.
 
3.4           Financial Statements.  Seller has delivered to Buyer copies of the
following financial statements of GPE (“Financial Statements”):
 
(a)           Unaudited consolidated balance sheet of GPE (the “Balance Sheet”)
dated as of December 31, 2008 (the “Balance Sheet Date”) and audited
consolidated balance sheet of GPE dated December 31, 2007;
 
(b)           Unaudited consolidated income statement of GPE for the 12-month
period ended on the Balance Sheet Date and audited consolidated income statement
of GPE for the 12-month period ended on December 31, 2007; and
 
(c)           Unaudited consolidated balance sheet of GPE dated as of March 31,
2009, and unaudited, consolidated income statement of GPE for the 3-month period
ended on March 31, 2009.

 
5

--------------------------------------------------------------------------------

 

The Financial Statements have been prepared in accordance with GAAP on a
consistent basis.  Such balance sheets present fairly the financial condition of
GPE and the Subsidiaries as of the dates indicated thereon, and such income
statements present fairly the results of operations of GPE and the Subsidiaries
for the periods indicated thereon.
 
3.5           Certain Post-Balance Sheet Results.  Since the Balance Sheet Date
there has not been, with respect to any Company, any:
 
(a)           event, occurrence or development that has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;
 
(b)           amendment of organizational documents;
 
(c)           changes to capitalization;
 
(d)           issuance, sale or other disposition of any Equity Interest or
grant of any options, warrants or other rights to purchase or obtain (including
upon conversion, exchange or exercise) any Equity Interest;
 
(e)           declaration or payment of any distributions, or any other
transfer, withdrawal, payment, or other conveyance of any funds or assets;
 
(f)           change in any method of accounting or accounting practice;
 
(g)           change in cash management practices or policies, practices and
procedures with respect to collection of accounts receivable, establishment of
reserves for uncollectible accounts, accrual of accounts receivable, inventory
control, prepayment of expenses, payment of trade accounts payable, accrual of
other expenses, deferral of revenue and acceptance of customer deposits;
 
(h)           change in the manner in which it extends discounts, credits or
warranties to customers or otherwise deals with customers;
 
(i)           entry into or amendment of any Contract, except as identified on
Schedule 3.5, which lists dispositions of assets by any Company since the
Balance Sheet Date and the consideration received;
 
(j)           incurrence, assumption or guarantee of any indebtedness for
borrowed money except unsecured current obligations and Liabilities incurred in
the ordinary course of business consistent with past practice;
 
(k)           transfer, assignment, sale or other disposition of any of the
assets shown or reflected in the Balance Sheet or cancellation of any debts or
entitlements, except as identified on Schedule 3.5;
 
(l)           transfer, assignment or grant of any license or sublicense of any
rights under or with respect to any Intellectual Property;

 
6

--------------------------------------------------------------------------------

 

(m)           damage, destruction or loss (whether or not covered by insurance)
to its property;
 
(n)           any capital investment in, or any loan to, any other Person;
 
(o)           acceleration, termination, modifications to or cancellation of any
Material Contract to which it is a party or by which it is bound;
 
(p)           any capital expenditures;
 
(q)           imposition of any Encumbrance upon any of its properties, Equity
Interests or assets, tangible or intangible;
 
(r)           grant of any bonuses, whether monetary or otherwise, or any
general wage or salary increases in respect of any Employee, other than as
provided for in any written agreements or consistent with past practice, or
change in the terms of employment for any Employee;
 
(s)           entry into or termination or amendment of any employment agreement
or collective bargaining agreement, written or oral, or modification of the
terms of any such existing agreement;
 
(t)           any loan to, or entry into any other transaction with, any
members, managers, directors, officers or Employees;
 
(u)           entry into a new line of business or abandonment or discontinuance
of existing lines of business;
 
(v)           adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;
 
(w)           purchase, lease or other acquisition of the right to own, use or
lease any property or assets for an amount in excess of $10,000, individually
(in the case of a lease, per annum) or $50,000 in the aggregate for all
Companies (in the case of a lease, for the entire term of the lease);
 
(x)           acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock or Equity Interests of, or by any
other manner, any business or any Person or any division thereof;
 
(y)           adoption, amendment, modification or termination of any bonus,
profit sharing, incentive, severance, or other plan, Contract or commitment for
the benefit of any of its managers, directors, officers or Employees (or any
such action taken with respect to any other Benefit Plan);

 
7

--------------------------------------------------------------------------------

 

(z)           action to make, change or rescind any Tax election, amendment of
any Tax Return or position taken on any Tax Return, entry into any closing
agreement, settlement of any Tax claim or assessment, surrender of any right to
claim a refund of Taxes, consent to any extension or waiver of the limitation
period applicable to any Tax claim or assessment, or any other action, omission
or transaction that would have the effect of increasing the Tax liability or
reducing any Tax attribute in respect of any Post-Closing Tax Period; or
 
(aa)           any Contract to do any of the foregoing, or any action or
omission that would result in any of the foregoing.
 
3.6           Compliance With Laws; Permits.
 
(a)           Compliance with Laws.  Each Company has complied, and is now
complying, with all Laws applicable to it or its business, properties or assets.
 
(b)           Permits.  All Permits required for each Company to conduct its
business have been obtained and are valid and in full force and effect. All fees
and charges with respect to such Permits as of the date hereof have been paid in
full.
 
3.7           Title to Assets; Real Property.
 
(a)           Owned or Leased Real Property.  Each Company has good and valid
(and, in the case of owned Real Property, good and marketable fee simple) title
to, or a valid leasehold interest in, all Real Property and Personal
Property.  All Real Property and Personal Property (including leasehold
interests) is free and clear of Encumbrances except for the following
(collectively referred to as “Permitted Encumbrances”):
 
(1)           liens for Taxes listed on the Closing Statement or not yet due and
payable;
 
(2)           easements, rights of way, zoning ordinances and other similar
Encumbrances affecting Real Property which are not, individually or in the
aggregate, material to the business of any Company; or
 
(3)           Encumbrances held by Israel Discount Bank of New York and Shelby
Bank related to the IDB Debt and the Shelby Bank Debt.
 
(b)           Copies of Documents; Compliance with Laws.  With respect to owned
Real Property, Seller has delivered to Buyer true, complete and correct copies
of the deeds and other instruments (as recorded) by which any Company acquired
such Real Property, and copies of all title insurance policies, opinions,
abstracts and surveys in the possession of Seller or any Company and relating to
the Real Property. With respect to leased Real Property, Seller has delivered to
Buyer complete and correct copies of any leases affecting the Real Property.  No
Company is a sublessor or grantor under any sublease.  No improvements
constituting a part of the Real Property encroach on real property owned or
leased by a Person other than a Company. There are no Actions pending nor, to
Seller’s Knowledge, threatened against or affecting the Real Property or any
portion thereof or interest therein in the nature or in lieu of condemnation or
eminent domain proceedings.

 
8

--------------------------------------------------------------------------------

 

3.8           Litigation or Proceedings.
 
(a)           No Actions.  Except for potential claims by John Graham and
potential claims against Molson Breweries Properties Limited and Molson Canada
2005, there are no Actions pending or, to Seller’s Knowledge, threatened (i)
against or by any Company or affecting any of their properties or assets; (ii)
against or by Seller or any Affiliate of Seller and relating to any Company or
its business, properties or assets; or (iii) against or by any Company, Seller
or any Affiliate of Seller that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.  No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.
 
(b)           No Governmental Orders.  There are no outstanding Governmental
Orders and no unsatisfied judgments, penalties or awards against or affecting
Seller or any Company or any Company’s businesses, properties or assets.
 
3.9           Environmental Matters.
 
(a)           Compliance.  Each Company is currently and has been in compliance
with all Environmental Laws and has not, and Seller has not received from any
Person any: (i) Environmental Notice or Environmental Claim, or (ii) written
request for information pursuant to Environmental Law.
 
(b)           No Listing.  No real property currently or formerly owned,
operated or leased by any Company is listed on, or has been proposed for listing
on, the National Priorities List (or CERCLIS) under CERCLA, or any similar state
list.
 
(c)           No Release.  There has been no Release of Hazardous Materials in
contravention of Environmental Law with respect to the business or assets of any
Company or any real property currently or formerly owned, operated or leased by
any Company, and neither Seller nor any Company has received an Environmental
Notice that any real property currently or formerly owned, operated or leased in
connection with the business of any Company (including soils, groundwater,
surface water, buildings and other structure located on any such real property)
has been contaminated with any Hazardous Material which could reasonably be
expected to result in an Environmental Claim against, or a violation of
Environmental Law or term of any Environmental Permit by, Seller or any Company.
 
(d)           No Assumed Liabilities.  No Company has retained or assumed, by
contract or operation of Law, any liabilities or obligations of third parties
under Environmental Law.
 
(e)           Copies of Reports.  Seller has provided to Buyer all environmental
reports, studies, audits, records, sampling data, site assessments and other
similar documents with respect to the business or assets of any Company or any
currently or formerly owned, operated or leased real property which are in the
possession or control of Seller or any Company.

 
9

--------------------------------------------------------------------------------

 

3.10           Taxes.
 
(a)           Timely Filed. Seller and the Companies have each timely filed all
Tax Returns or extensions that they were required to file under applicable laws
and regulations for Tax years prior to 2008, and all Tax Returns with respect to
each Company’s 2008 Tax year will either be timely filed or extensions with
respect to such Tax Returns will be timely filed.  All such Tax Returns were
correct and complete in all respects and were prepared in compliance with all
applicable laws and regulations. All Taxes due and owing by Seller or any
Company (whether or not shown on any Tax Return) have been paid.  Except for GPE
for the 2008 Tax year, no Company is currently the beneficiary of any extension
of time within which to file any Tax Return.  No claim has ever been made by an
authority in a jurisdiction where a Company does not file Tax Returns that it is
or may be subject to taxation by that jurisdiction.  There are no Encumbrances
for Taxes (other than Taxes listed on the Closing Statement or not yet due and
payable) upon the LLC Interests or any of the assets of any Company.
 
(b)           Withholding.  Each Company has withheld and paid all Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any Employee, independent contractor, creditor, member, or other
Person, and all Forms W-2 and 1099 required with respect thereto have been
properly completed and timely filed.
 
(c)           No Assessments.  No taxing authority is expected to assess any
additional Taxes for any period for which Tax Returns have been filed.  No
foreign, federal, state, or local Tax audits or administrative or judicial Tax
proceedings are pending or being conducted with respect to any Company. No
Company has received from any taxing authority any (i) notice indicating an
intent to open an audit or other review, (ii) request for information related to
Tax matters, or (iii) notice of deficiency or proposed adjustment for any amount
of Tax proposed, asserted, or assessed by any taxing authority against any
Company. No Company’s Tax Returns have been or currently are the subject of
audit.  Seller has delivered to Buyer correct and complete copies of all federal
income Tax Returns, examination reports, and statements of deficiencies assessed
against or agreed to by any Company.
 
(d)           No Waiver.  No Company has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.
 
(e)           No Contracts.  No Company is a party to any Contract that has
resulted or could result, separately or in the aggregate, in (i) the payment of
any “excess parachute payment” within the meaning of Code §280G or any amount
that will not be fully deductible as a result of Code §162(m), or (ii) the
recognition of income and the imposition of any penalty or interest by any
person under Code §409A.  No Company has been a United States real property
holding corporation within the meaning of Code §897(c)(2) during the applicable
period specified in Code §897(c)(1)(A)(ii).  Each Company has disclosed on its
federal income Tax Returns all positions taken therein that could give rise to
an understatement of federal income Tax within the meaning of Code §6662 (or any
corresponding provision of state, local or foreign Tax law).  No Company is a
party to or bound by any Tax allocation or sharing agreement.  No Company (A)
has been a member of an “affiliated group” defined under Code §1504(a) filing a
consolidated federal income Tax Return, or (B) has any liability for the Taxes
of any Person under Reg. §1.1502-6 (or any similar provision of state, local, or
foreign law), as a transferee or successor, by Contract, or otherwise.

 
10

--------------------------------------------------------------------------------

 

(f)           No Inclusion or Deduction.  No Company will be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any taxable period (or portion thereof) ending after the Closing Date as a
result of any: (i) change in method of accounting for a taxable period ending on
or prior to the Closing Date; (ii) “closing agreement” as described in Code
§7121 (or any corresponding or similar provision of state, local or foreign
income Tax law) executed on or prior to the Closing Date; (iii) installment sale
or open transaction disposition made on or prior to the Closing Date; or (iv)
prepaid amount received on or prior to the Closing Date.
 
(g)           No Election.  At all times during their existence, for federal and
state Tax purposes, each Company has been treated as a partnership or an entity
disregarded as separate from its owner under Treasury Regulation section
301.7701-3, and no Company has elected to be treated as a corporation for Tax
purposes.
 
3.11           Employee Relations.  No Company has any Employees.  No amounts
are owed or accrued with respect to any Employees as of the Closing Date,
including any for vacation or overtime.  All amounts payable to Employees have
been paid in full and there are no outstanding agreements, understandings or
commitments of any Company with respect to any commissions, bonuses or increases
in compensation.  All individuals characterized and treated by any Company as
consultants or contractors are properly treated as independent contractors under
all applicable Laws.  No collective bargaining agreement exists or is currently
being negotiated by any Company.  There are no pending or, to the Knowledge of
Seller, threatened EEOC claims, OSHA complaints, union grievances, wage and hour
claims, unemployment compensation claims, workers’ compensation claims or the
like with respect to any Employees.  Each Company has complied in all respects
with all state and federal laws, rules and regulations relating to employment,
equal employment opportunity, nondiscrimination, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
Taxes, and occupational safety and health.
 
3.12           Employee Benefit Matters.
 
(a)           No Benefit Plans.  No Company has any Benefit Plan for which any
Company could have any Liability.
 
(b)           No Liability.  No Seller, Company or any of their Affiliates (i)
has withdrawn from any pension plan under circumstances resulting (or expected
to result) in a liability to the Pension Benefit Guaranty Corporation; (ii) has
any assets subject to a lien for unpaid contributions to any Benefit Plan which
would be a liability of any Company or become a liability of Buyer; (iii) has
failed to pay premiums to the Pension Benefit Guaranty Corporation when due with
respect to any pension plan which would be a liability of any Company; or (iv)
is engaged in any transaction which would give rise to liability under ERISA
§§4069 or 4212(c) which would be a liability of any Company or become a
liability of Buyer.
 
3.13           Contracts.  Seller has delivered to Buyer true and correct copies
of the Contracts in its possession (including all modifications, amendments and
supplements thereto and waivers thereunder).  Each such Contract is valid and
binding in accordance with its terms and is in full force and effect.  No
Company or, to Seller’s Knowledge, any other party thereto is in breach of or
default under or is alleged to be in breach of or default under, or has provided
or received any notice of any intention to terminate, any such Contract.  No
event or circumstance has occurred that, with notice or lapse of time or both,
would constitute an event of default under any such Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right of obligation or the loss of any benefit thereunder.

 
11

--------------------------------------------------------------------------------

 

3.14           Inventory.  No Company has any inventory (whether raw materials,
work-in-process or finished goods).
 
3.15           Insurance.  All insurance policies maintained by Seller and any
Company covering the assets or operations of any Company are in full force and
effect with no premium arrearage which arrearage would cause any cancellation or
lapse of coverage.  Each Company has given in a timely manner to its insurers
all notices required to be given under its insurance policies with respect to
all of the claims and actions covered by insurance, and no insurer has denied
coverage of any such claims or actions.  No Company has (a) received any written
notice or other communication from any such insurance company canceling or
amending any of such insurance policies, and, to Seller’s Knowledge, no such
cancellation or amendment is threatened or (b) failed to give any notice or
present any material claim which is still outstanding under any of such
policies.
 
3.16           Books and Records.  The minute books and membership records of
each Company, all of which have been provided to Buyer, are complete and correct
and have been maintained in accordance with sound business practices. The minute
books of each Company contain accurate and complete records of all meetings, and
actions taken by written consent of, the members, managers, governors and
directors of each Company.
 
3.17           Broker’s or Finder’s Fees.  No Seller or Company has engaged or
is liable for the payment of any fee to any finder, broker or similar Person in
connection with the transactions described in this Agreement.
 
3.18           Accounts Receivable.  All accounts receivable of the Companies
(i) are valid and existing, (ii) are recorded on their books and records in
amounts consistent with GAAP based upon their historical collection experience,
(iii) represent monies due for goods sold and delivered or services performed in
the ordinary course of business, and (iv) are not subject to any refund or
adjustment or any defense, write of set-off, assignment, restriction, security
interest or other encumbrance.
 
3.19           No Undisclosed Liabilities.  No Company has any liabilities,
obligations or commitments of any nature whatsoever, asserted or unasserted,
known or unknown, absolute or contingent, accrued or unaccrued, matured or
unmatured or otherwise (“Liabilities”), except (a) the IDB Debt and the Shelby
Bank Debt, and (b) the Payables (defined below).  The term “Payables” means
obligations of any Company to make payment for goods provided or services
rendered.  Schedule 3.19 is a complete and accurate list of all Payables.
 
3.20           No Operations. Except for the management operations of GPE, no
Company has operations other than holding assets for sale or the ownership of
real property.

 
12

--------------------------------------------------------------------------------

 

4.           REPRESENTATIONS AND WARRANTIES OF BUYER .  As of the Closing, Buyer
represents and warrants to Seller the following:
 
4.1           Existence and Capacity.  Buyer has the requisite limited liability
company power and authority to enter into this Agreement, to perform its
obligations hereunder, and to conduct its business as now being conducted.
 
4.2           Powers; Consents; Absence of Conflicts With Other Agreements,
Etc.  The execution, delivery, and performance by Buyer of this Agreement and
all other agreements referenced herein, or ancillary hereto, to which Buyer is a
party, and the consummation of the transactions contemplated herein by Buyer:
 
(a)           are within its statutory powers, are not in contravention of law
or of the terms of its organizational documents, and have been duly authorized
by all appropriate action of its governing body;
 
(b)           do not require any approval or consent required to be obtained by
Buyer of, or filing required to be made by Buyer with, any governmental agency
or authority bearing on the validity of this Agreement which is required by law
or the regulations of any such agency or authority;
 
(c)           will neither conflict with, nor result in any breach or
contravention of, or the creation of any lien, charge or encumbrance under, any
indenture, agreement, lease, instrument or understanding to which Buyer is a
party or by which Buyer is bound;
 
(d)           will not violate any statute, law, rule, or regulation of any
governmental authority to which Buyer may be subject; and
 
(e)           will not violate any judgment, decree, writ, or injunction of any
court or governmental authority to which Buyer may be subject.
 
4.3           Binding Agreement.  This Agreement and all agreements to which
Buyer will become a party pursuant hereto are and will constitute the valid and
legally binding obligations of Buyer, and are and will be enforceable against
Buyer in accordance with the respective terms hereof and thereof, except as
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting the enforcement of creditor’s rights generally from
time to time in effect.
 
4.4           Proceedings.  There are no claims, actions, proceedings or
investigations pending or, to the Knowledge of Buyer, threatened, challenging
the validity or propriety of the transactions contemplated by this Agreement.
 
4.5           No Brokers.  Neither Buyer nor its Affiliates have engaged or are
liable for the payment of any fee to any finder, broker or similar Person in
connection with the transactions described in this Agreement.

 
13

--------------------------------------------------------------------------------

 

5.           COVENANTS
 
5.1           Bank Accounts.  Seller shall comply with any request from Buyer to
have Persons removed as signatories on any Company bank accounts and, after the
Effective Time, shall not make any use of such accounts or the funds in such
accounts.
 
5.2           Payments.  Upon request by Buyer, Seller shall direct all
applicable Persons to deliver all invoices and payments related to any Company
in accordance with Buyer’s instructions.
 
5.3           Greystone Name.  Within 60 days after the Closing Date: (a) Buyer
shall cease doing business under the “Greystone” name, and (b) Seller shall
remove all references to any Company from their websites, cease all use of any
Company name, and cease all use of the domain names greystonepe.com and
greystoneprivateequity.com.
 
5.4           E-mail Addresses.  For 180 days after the Closing Date, Seller
shall cause all incoming e-mail messages to the e-mail addresses
areich@greystonepe.com, jreich@greystonepe.com, jgraham@greystonepe.com and
vbarber@greystonepe.com to be replied to only with the following response:
“Jonathan Reich and Adam Reich have formed Counsel RB Capital LLC with their
partner Counsel Corporation, and have acquired Greystone Private Equity,
LLC.  You can contact Jonathan Reich, Co-CEO of Counsel RB Capital LLC, at
jreich@counselrb.com and Adam Reich, Co-CEO of Counsel RB Capital LLC, at
areich@counselrb.com.”  After such 180-day period, Seller shall terminate each
such e-mail address.  Seller shall promptly terminate the e-mail address
pbrown@greystonepe.com.
 
5.5           Telephone Numbers.  Seller will cooperate with Buyer to transfer
to Buyer the following telephone numbers for the California and New York offices
of the Companies: (914) 614-1800, (914) 614-1801, (914) 614-1802, (310)
248-2979, and (310) 248-2932.
 
5.6           Greystone Bank Debt.  As of the Effective Time, Seller shall have
caused Greystone Bank or its assignee to terminate and release all Liabilities
of any Company to Greystone Bank and its assignee and any related Encumbrance,
and shall have terminated and released any other Liabilities and any related
Encumbrances of any Company to any other Company or to Seller or its Affiliates,
in each case without cost to any Company or Buyer.
 
5.7           Additional Payments.  As of Closing, Buyer shall have arranged to
pay John Graham $25,000 as compensation for services alleged to have been
performed solely on behalf of Jonathan or Adam Reich or Kind Chin Associates,
LLC or Forsons Equity, LLC.
 
5.8           Tax Matters.
 
(a)           No Changes.  Without the prior written consent of Buyer, no
Company may make or change any election, change an annual accounting period,
adopt or change any accounting method, file any amended Tax Return, enter into
any closing agreement, settle any Tax claim or assessment relating to a Company,
surrender any right to claim a refund of Taxes, consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment
relating to a Company, or take any other similar action relating to the filing
of any Tax Return or the payment of any Tax, if such election, adoption, change,
amendment, agreement, settlement, surrender, consent or other action would have
the effect of increasing the Tax liability of a Company for any period ending
after the Closing Date or decreasing any Tax attribute of a Company existing on
the Closing Date.

 
14

--------------------------------------------------------------------------------

 

(b)           Tax Returns.  Seller shall prepare and file, or cause to be
prepared and filed, at their own expense, all Tax Returns of the Companies
(including any amendments thereto) with respect to the Pre-Closing Tax
Period.  Such Tax Returns shall be prepared in a manner consistent with past
practices.  Seller shall provide Buyer with copies of all Tax Returns of the
Companies prior to filing.  Notwithstanding anything to the contrary in this
Agreement, Seller shall pay any and all Pre-Closing Taxes.  Buyer shall prepare
and file, or cause to be prepared and filed, Tax Returns with respect to all
periods other than Pre-Closing Tax Periods.
 
(c)           Straddle Period.  The parties hereto will, to the extent permitted
by applicable law, elect with the relevant Governmental Authority to treat a
portion of any Straddle Period as a short taxable period ending as of the
Effective Time and such short taxable period shall be treated as a Pre-Closing
Tax Period for purposes of this Agreement.  In any case where applicable Law
does not permit such an election to be made then, for purposes of this
Agreement, Taxes with respect to the Companies for the Straddle Period shall be
allocated to the Pre-Closing Tax Period using an interim closing-of-the-books
method that complies with Treas. Reg. section 1.1502-76(b)(2)(i) (assuming that
such taxable period ended at the Effective Time) and treating such period as a
Pre-Closing Tax Period for purposes of this Agreement, except that exemptions,
allowances or deductions that are calculated on an annual basis (such as the
deduction for depreciation) shall be apportioned on a per diem basis.
 
(d)           Assistance.  The parties hereto agree to furnish or cause to be
furnished to each other or their respective Agents, upon request, as promptly as
practicable, such information and assistance (including access to books and
records) relating to the Companies as is reasonably necessary for the
preparation of any Tax Return, claim for refund, audit or similar matter, or the
prosecution or defense of any claim, suit or proceeding relating to any proposed
adjustment of Taxes.
 
(e)           Tax Allocation.  The parties acknowledge that under Revenue Ruling
99-6, the sale of all of the LLC Interests to Buyer will be treated as a sale of
all of the assets of the Companies (“Purchased Assets”) to Buyer for federal Tax
purposes.  Buyer shall prepare a preliminary allocation of the applicable
portion of the consideration paid by Buyer pursuant to this Agreement among the
Purchased Assets in accordance with Code §1060 and the Treasury Regulations
thereunder (and any similar provisions of state, local or foreign law, as
appropriate) (“Tax Allocation”).  The Tax Allocation shall be binding upon all
parties hereto.  Buyer shall deliver such allocation to Seller within 60 days
after the Closing Date.  Buyer, the Companies and Seller shall report, act and
file Tax Returns (including, but not limited to Internal Revenue Service Form
8594) in all respects and for all purposes consistent with the Tax
Allocation.  No party shall take any position (whether in audits, Tax Returns or
otherwise) that is inconsistent with such allocation unless required to do so by
applicable law.

 
15

--------------------------------------------------------------------------------

 

(f)           Income and Transfer Taxes.  Notwithstanding the foregoing, all
income Taxes accruing to Seller with respect to the transactions contemplated in
this Agreement shall be paid by Seller.  All excise, sales, use, transfer,
including real property transfer or gains, stamp, documentary, filing,
recordation, and other similar Taxes, together with any interest, additions or
penalties with respect thereto and any interest in respect of such additions or
penalties, attributable to the transactions contemplated by this Agreement (the
“Transfer Taxes”), shall be borne by the party on which they are primarily
imposed under applicable Law; provided, that Seller and Buyer shall each pay
fifty percent (50%) of any such Transfer Taxes imposed upon the Companies.  Any
Tax Returns that must be filed in connection with Transfer Taxes shall be
prepared and filed when due by the party primarily or customarily responsible
under the applicable local Law for filing such Tax Returns, and such party will
use its reasonable efforts to provide such Tax Returns to the other party at
least 10 days prior to the due date for such Tax Returns.
 
5.9           Confidentiality.  From and after the Closing, Seller shall, and
shall cause their Affiliates and their respective Agents to hold, in confidence
any and all information, whether written or oral, concerning any Company and
their businesses, except to the extent that Seller can show that such
information (a) is generally available to and known by the public through no
fault of Seller, any Affiliate or Agent of Seller; or (b) is lawfully acquired
by Seller after the Closing from sources which are not prohibited from
disclosing such information by a legal, contractual or fiduciary obligation. If
Seller or any of its Affiliates or Agents are compelled to disclose any
confidential information by judicial or administrative process or by other
requirements of Law, Seller shall promptly notify Buyer in writing and shall
disclose only that portion of such information which is legally required to be
disclosed, provided that, at Buyer’s option and expense, Seller shall use
reasonable best efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information.
 
5.10           Injunctive Relief.
 
(a)           If Seller breaches, or threatens to commit a breach of, any of the
provisions of Section 5.9, Buyer and the Companies shall have the following
rights and remedies, each of which will be independent of the others and
severally enforceable, and each of which is in addition to any other rights and
remedies available under law or in equity:
 
(1)           the right and remedy to have such provision specifically enforced
by any court having jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach may cause irreparable injury to each of Buyer and
the Companies and that money damages may not provide an adequate remedy to Buyer
or the Companies; and
 
(2)           the right and remedy to recover from Seller all monetary damages
suffered by Buyer or any Company, as the case may be, as the result of any acts
or omissions constituting a breach of Section 5.9.
 
(b)           Seller acknowledges that the restrictions contained in Section 5.9
are reasonable and necessary to protect the legitimate interests of Buyer and
Companies and constitute a material inducement to Buyer to enter into this
Agreement and consummate the transactions contemplated by this Agreement. In the
event that any covenant contained in Section 5.9 is adjudicated to exceed the
time, geographic, product or service, or other limitations permitted by
applicable Law in any jurisdiction, then any court may reform such covenant, and
such covenant shall be deemed reformed, in such jurisdiction to the maximum
time, geographic, product or service, or other limitations permitted by
applicable Law.  The covenants contained in Section 5.9 and each provision
hereof are severable and distinct covenants and provisions. The invalidity or
unenforceability of any covenant or provision as written shall not invalidate or
render unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

 
16

--------------------------------------------------------------------------------

 

6.           MISCELLANEOUS
 
6.1           Definitions.  In this Agreement, the following terms have the
following meanings:
 
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Agents” means, with respect to any Person, any and all directors, managers,
officers, employees, consultants, financial advisors, bankers, attorneys,
accountants and other agents of such Person.
 
“Benefit Plan” means each benefit, retirement, employment, compensation,
incentive, stock option, restricted stock, stock appreciation right, phantom
equity, change in control, severance, vacation, paid time off, fringe-benefit
and other similar agreement, plan, policy, program and other arrangement (and
any amendments thereto), and each multiemployer benefit plan (as described in
ERISA §4001(a)(3)), whether or not reduced to writing, in effect and covering
one or more Employees and the beneficiaries and dependents of any such Employee,
and which is maintained, sponsored, contributed to, or required to be
contributed to by any Company, or under which any Company has or may have any
liability for premiums or benefits, or with respect to which Buyer or any of its
Affiliates would reasonably be expected to have any liability, contingent or
otherwise.
 
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York City are authorized or required by Law to
be closed for business.
 
“Buyer’s Knowledge” or “Knowledge of Buyer” or any similar phrase means all
facts and circumstances known by any manager, officer, director or key employee
of Buyer.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 
17

--------------------------------------------------------------------------------

 

“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
 
“Dollars or $” means the lawful currency of the United States.
 
“Employees” means any current or former employees, agents, consultants, or
contractors of any Company.
 
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
 
“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.
 
“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials.  The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 
18

--------------------------------------------------------------------------------

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.
 
“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.
 
“Equity Interests” mean membership interests, limited liability company
interests and other ownership interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
 
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.
 
“Immediately Available Funds” means paid by wire transfer in accordance with
wire instructions delivered to Buyer or Seller, as applicable, not less than two
Business Days prior to the date such payments are due.
 
“Intellectual Property” means all: (a) patents, provisionals, registrations and
applications for registration; (b) trademarks, service marks, trade dress,
Internet domain names, registrations and applications for registration; (c)
copyrights and registrations and applications for registration;  (e) industrial
designs and any registrations and applications; (f) inventions, trade secrets
and confidential business information, whether patentable or nonpatentable; (g)
other proprietary rights relating to any of the foregoing; and (h) copies and
tangible embodiments thereof.

 
19

--------------------------------------------------------------------------------

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.
 
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or is reasonably expected to become, individually or in the aggregate,
materially adverse to (a) the business, results of operations, prospects,
condition (financial or otherwise) or assets of any Company, or (b) the ability
of any party to consummate the transactions contemplated hereby on a timely
basis.
 
 “Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
“Personal Property” means the tangible and intangible personal property and
other assets (excluding the Real Property) owned, leased or subleased by the
Companies and reflected in the Financial Statements or acquired after the
Balance Sheet Date.
 
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.
 
“Post-Closing Taxes” means Taxes of the Companies for any Post-Closing Tax
Period.
 
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
 
“Pre-Closing Taxes” means Taxes of the Companies for any Pre-Closing Tax Period.
 
“Real Property” means the real property owned, leased or subleased by the
Companies, together with all buildings, structures and facilities located
thereon.
 
“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 
20

--------------------------------------------------------------------------------

 

“Seller’s Knowledge” or “Knowledge of Seller” or any similar phrase means all
facts and circumstances known by Robert Barolak, without a duty of inquiry.
 
“Shelby Bank Debt” means the amount owed to Shelby Bank by 2782 LLC on the
Closing Date.
 
“Straddle Period” means any taxable period that includes but does not end on the
Closing Date.
 
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not and including any obligations to
indemnify or otherwise assume or succeed to the tax liability of any other
Person.
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
 
“Transaction Documents” means this Agreement and each other agreement entered
into pursuant to this Agreement.
 
“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.
 
6.2           Additional Assurances.  From time to time after Closing, either
party shall execute and deliver such other instruments and take such other
actions as is reasonably requested to give effect to the transactions
contemplated by this Agreement.
 
6.3           Cost of Transaction.  Whether or not the transactions contemplated
hereby are consummated:  (i) Seller shall pay the fees, expenses, and
disbursements of Seller and its agents, accountants, and legal counsel incurred
in connection with this Agreement; and (ii) Buyer shall pay the fees, expenses,
and disbursements of Buyer and its agents, accountants and legal counsel
incurred in connection with this Agreement.
 
6.4           Choice of Law; Venue.  This Agreement will be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflict of laws principles.  Exclusive venue for any action arising out of
or related to this Agreement will be in state or federal court located in the
County of New York, New York, and each party consents to the jurisdiction of
such courts and waives any defense based on lack of personal jurisdiction or
inconvenient forum.

 
21

--------------------------------------------------------------------------------

 

6.5           Waiver of Jury Trial.  EACH PARTY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATED TO THIS AGREEMENT BE TRIED BY JURY.  EACH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS RIGHT TO DEMAND TRIAL BY JURY.
 
6.6           Enforcement of Agreement.  Irreparable damage would occur if any
of the provisions of this Agreement was not performed in accordance with its
terms or was breached.  The parties are entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms, in
addition to any other remedy to which they are entitled at law or in equity.
 
6.7           Legal Fees and Costs.  In the event a party incurs any damages,
claims, loss, cost or liability whatsoever (including attorneys’ fees and any
third party claims) arising out of or related to any misrepresentation, breach
or inaccuracy of any representation or warranty contained in this Agreement,
breach of this Agreement or action to enforce this Agreement (collectively,
“Damages”), the prevailing party, as determined by a court of competent
jurisdiction, will be entitled to recover such Damages and all legal expenses,
including, without limitation, reasonable attorneys’ fees, costs, and necessary
disbursements, in addition to any other relief to which such party shall be
entitled by law.  The parties shall use reasonable efforts to mitigate Damages,
and the cost of such efforts to mitigate shall constitute Damages.  No party may
recover Damages to the extent that such Damages result from that party’s own
misrepresentations, negligence or misconduct.
 
6.8           Survival.  The representations, warranties and covenants of the
parties shall survive Closing and shall not be affected or deemed waived by
reason of any investigation made by or on behalf of any party (including by any
of its representatives) or by reason of the fact that any party or any of its
representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate.
 
6.9           Notice.  Any notice, demand, or communication required, permitted,
or desired to be given hereunder will be effective when personally delivered,
when received by confirmed overnight delivery from a reputable carrier, or five
(5) days after being deposited in the United States mail, postage prepaid,
certified or registered mail, return receipt requested, addressed as follows:
 
Seller:                                 Robert Barolak
Greystone & Co. Holdings LLC
152 W. 57th St, 60th Floor
New York, NY 10019


and


Lisa Schwartz, Esq.
Greystone & Co. Holdings LLC
152 W. 57th St, 60th Floor
New York, NY 10019


 
22

--------------------------------------------------------------------------------

 

Buyer:                                 Jonathan Reich
Counsel RB Capital LLC
267 Central Avenue
White Plains, New York 10606


With a                                 Adam Levy
simultaneous                      Counsel Corporation
copy to:                               Scotia Plaza, 40 King Street West
Suite 3200, Toronto, ON M5H 3Y2, Canada


and


Curtis Capeling
Harwell Howard Hyne Gabbert & Manner, P.C.
                             315 Deaderick Street, Suite 1800
Nashville, TN 37238


or to such other address, and to the attention of such other Person or officer
as any party may designate, with copies thereof to the respective counsel
thereof as notified by such party.
 
6.10           Benefit/Assignment.  This Agreement inures to the benefit of and
is binding upon the parties hereto and their respective legal representatives,
successors, and assigns.  No party may directly or indirectly, including by
assignment, operation of law or change of control, transfer or assign this
Agreement without the prior written consent of the other parties; provide that,
following Closing, Buyer may do so without the consent of any other party.
 
6.11           No Third Party Beneficiaries.  This Agreement is intended solely
for the benefit of Buyer and Seller and their respective permitted successors or
assigns, and does not confer third-party beneficiary rights upon any Person.
 
6.12           Waiver of Breach.  The waiver by any party of a breach or
violation of any provision of this Agreement is not a waiver of any subsequent
breach of the same or any other provision hereof.
 
6.13           Interpretation.  For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. This Agreement is to be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. Schedules and
exhibits referred to herein shall be construed with, and as an integral part of,
this Agreement to the same extent as if they were set forth verbatim herein.

 
23

--------------------------------------------------------------------------------

 

6.14           Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
6.15           Gender and Number.  Whenever the context of this Agreement
requires, the gender of all words herein includes the masculine, feminine, and
neuter, and the number of all words herein includes the singular and plural.
 
6.16           Divisions and Headings.  The division of this Agreement into
articles, sections and subsections and the use of captions and headings are for
convenience and have no legal effect in construing the provisions of this
Agreement.
 
6.17           Entire Agreement.  This Agreement, including all exhibits and
schedules hereto, and the Transaction Documents, supersedes all previous
contracts, and constitutes the entire agreement among the parties regarding its
subject matter.  No party is entitled to benefits other than those specified
herein.  No oral statements or prior written material not specifically
incorporated herein is of any force or effect.
 
6.18           Amendment.  This Agreement may be amended, modified or
supplemented only by an agreement in writing signed by each party hereto.
 
6.19           Counterparts.  This Agreement may be executed in counterparts,
each of which will be an original, and all of which together will be one and the
same agreement.  A signed copy of this Agreement delivered by facsimile, e-mail
or other means of electronic transmission will have the same legal effect as
delivery of an original signed copy of this Agreement.
 
[Remainder of page intentionally left blank]


 
24

--------------------------------------------------------------------------------

 

The parties have executed this Agreement in multiple originals as of the date
first above written.
 
SELLER:
 
GREYSTONE & CO. HOLDINGS LLC
   
By:
      
BUYER:
 
COUNSEL RB CAPITAL LLC
   
By:
    
Jonathan Reich, Co-CEO



[Signature Page to LLC Membership Interest Purchase Agreement]

 
 

--------------------------------------------------------------------------------

 